DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 29 January 2021 is hereby acknowledged. Claims 1 and 5-14 as amended are pending. All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
New grounds of rejection set forth below are necessitated by applicant’s amendment filed on 29 January 2021. In particular, claim 1 now requires loading ranges for particular components, not previously recited. For this reason, the present action is properly made final.

Claim Rejections - 35 USC § 103
Claims 1 and 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0045264 (“Masuda”) in view of US 5,185,033 (“Hani”), US 5,540,860 (“Hosseini”) and US 5,238,490 (“Farmer”).
As to claim 1, Masuda teaches an antifouling composition (abstract) having a hydrolyzable copolymer (abstract), a metal salt bond containing polymer having the formula

    PNG
    media_image1.png
    27
    248
    media_image1.png
    Greyscale
, which meets the recited formula (1-1’) where M is copper or zinc, the same as recited for formula (1-1’), and R2 is hydrogen or methyl, which meets the definition for recited R2, and is thus a metal ester. 
Example 30 (Table 8-3) of Masuda teaches an examples of compositions containing a hydrolyzable polymer a2-1 (paras. 0124, 0125), cuprous oxide, bis(2-pyridinethiol-1-oxide) zinc salt, also 
Masuda teaches the polymer a2-1 is derived from the polymerizable compound

    PNG
    media_image1.png
    27
    248
    media_image1.png
    Greyscale
(abstract), which meets formula (1-1’) where M is Cu or Zn (para. 0058), and where R2, corresponding to R12 are hydrogen or methyl.
Example 30 differs from the recited composition in that it contains zinc pyrithione rather than copper pyrithione. However, Masuda teaches that antifouling agents other than medetomidine may be used, and teaches copper pyrithione as well as zinc pyrithione (para. 0094, also showing example 34, Table 8-4, using copper pyrithione), and as such, the use of copper pyrithione was contemplated by Masuda. Moreover, the utility of copper pyrithione as an alternative to zinc pyrithione was well known at the time. In particular, copper pyrithione is known to be preferable to zinc pyrithione in terms of toxicity and stability to gelation, as taught by Hani, 1:40-45 (teaching combination of copper pyrithione and cuprous oxide to provide low gelation biocide), and Hosseini, 1:32-36, and was expected to provide a longer period of antimicrobial activity relative to zinc pyrithione due to its lower water solubility (Farmer, 1:27-30). 
As such, given the teachings in the prior art concerning the advantages of copper pyrithione over zinc pyrithione, it would be an obvious modification of the example of Masuda to substitute copper pyrithione for zinc pyrithione in conjunction with the cuprous oxide, for its lower gelation and toxicity, and longer antimicrobial effect due to lower water solubility.
As to claim 5, while not exemplified, Masuda teaches that monobasic organic acids may include monobasic acids in conjunction with the hydrolyzable copolymer (para. 0107).
As to claim 6, Masuda teaches an antifouling coating film (abstract).
As to claim 7, Masuda teaches a substrate with the antifouling coating film (para. 0113).

As to claim 9, Masuda teaches applying or impregnating the composition on a substrate, and curing (para. 0113), specifically drying (para. 0140, teaching dried films), which simultaneously is forming an antifouling coating and attaching to a substrate.
As to claim 10, Masuda teaches applying or impregnating the composition on a substrate, and curing (para. 0113), specifically drying (para. 0140, teaching dried films).
As to claim 11, Masuda does not exemplify the use of the recited amount of copper pyrithione, but example 30 teaches a calculated amount of approximately 6.7 % by mass of zinc pyrithione. Further, as discussed with respect to claim 1, given the teachings in the prior art concerning the advantages of copper pyrithione over zinc pyrithione, it would be an obvious modification of the example of Masuda to substitute copper pyrithione for zinc pyrithione in conjunction with the cuprous oxide, for its lower gelation and toxicity, and longer antimicrobial effect, to provide the recited amount of copper pyrithione. 
As to claim 12, example 30 of Masuda is calculated as containing approximately 0.1 % by solid mass of the coating, which is within the recite range.
As to claim 13, example 30 of Masuda is calculated as containing approximately 0.1 % by solid mass of the coating, which is within the recite range. Masuda does not exemplify the use of the recited amount of copper pyrithione, but example 30 teaches a calculated amount of approximately 6.7 % by mass of zinc pyrithione. Further, as discussed with respect to claim 1, given the teachings in the prior art concerning the advantages of copper pyrithione over zinc pyrithione, it would be an obvious modification of the example of Masuda to substitute copper pyrithione for zinc pyrithione in conjunction with the cuprous oxide, for its lower gelation and toxicity, and longer antimicrobial effect, to provide the recited amount of copper pyrithione. 

Furthermore, while not exemplified in example 30, Masuda teaches that monobasic organic acids may include monobasic acids in conjunction with the hydrolyzable copolymer (para. 0107), and as such, the use of such compounds is an obvious modification suggested by Masuda.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 5-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s amendments necessitated the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888.  The examiner can normally be reached on Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KREGG T BROOKS/               Primary Examiner, Art Unit 1764